Clinton App. No. CA95-09-026. On July 24, 1998, this court stayed the execution of sentence in this *1324cause pending appeal to the United States Supreme Court and exhaustion of state post-conviction remedies. Appellee has moved that this court set a date for execution of sentence. On June 28, 1998, the court received notice of the United States Supreme Court’s denial of certiorari in this matter. It appealing to the court that all matters have been disposed of in case Nos. 01-724 and 01-1337, appellant’s post-conviction appeals,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on July 24,1998, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 26th day of February, 2002, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Clinton County.